Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 17, 2019

                                       No. 04-19-00599-CV

                        IN THE INTEREST OF J. C. W. AND I. O. W,

                  From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 19-286
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER
         The clerk’s record was due by August 5, 2019, but was not filed. On September 10,
2019, the district clerk filed a notification of late record asking for an extension until October 4,
2019. After review, we GRANT the district clerk’s request for additional time and ORDER her
to file the clerk’s record in this court on or before October 4, 2019.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court